Peters, J.
The covenants in this indenture are mutual and dependent. Neither party could sustain an action upon it until he had fulfilled the stipulations on his part. A total failure or prevention, by one party, discharges the other. 1 Chitt. Plead. 310. By express covenant, the master was bound to instruct the apprentice in his art or mystery, and to feed and clothe him. As a master stands in loco parentis, he is under a higher obligation to instruct him in the principles of morality and religion. But instead of performing this paramount duty, this master compelled his apprentice, unnecessarily, to work on the Lord’s day. From such an apprenticeship it was right,—it was the duty of the ward to escape, and of the guardian to receive him. The defendant, as guardian, having transferred to the plaintiff the powers, and the law, the duties of a parent over his ward, he was bound to see them executed, and would have been liable to removal, if he had neglected to snatch him from this school of corruption, and check his career in the road to ruin.
I am, therefore, of opinion, that there is no error in the judgment complained of.
Hosmer, Ch. J. and Daggett, and Bissell Js., without deciding how far the covenants in an indenture of apprenticeship, generally, arc dependent or independent, concurred in the result.
Williams, J. gave no opinion, having been of counsel m the cause.
Judgment affirmed.